Name: Council Regulation (EEC) No 3308/85 of 18 November 1985 amending Regulation (EEC) No 339/79 defining certain products falling within heading Nos. 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries
 Type: Regulation
 Subject Matter: tariff policy;  consumption;  foodstuff
 Date Published: nan

 29 . 11 . 85 Official Journal of the European Communities No L 320 / 7 COUNCIL REGULATION (EEC) No 3308 / 85 of 18 November 1985 amending Regulation (EEC ) No 339 / 79 defining certain products falling within heading Nos 20.07 , 22.04 and 22.05 of the Common Customs Tariff and originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , has undergone authorized treatment for de-acidification and elimination of constituents other than sugar , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 337 / 79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC ) No 3307 / 85 ( 2 ), and in particular Article 1 ( 4 ) ( c ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the definition of rectified concentrated grape must contained in Annex II to Regulation ( EEC ) No 337 / 79 has been changed ; whereas , for the purposes of harmonization , it is necessary to alter the definition of the corresponding product originating in non-member countries . has the following characteristics :  a pH of not more than 5 ,  an optical density at 425 nm for a thickness of 1 cm of not more than 0,100 ,  a sucrose content undetectable by a method of analysis to be defined ,  an ethanol content of not more than 0,5 g / kg of total sugars ,  a total nitrogen content of not more than 100 mg / kg of total sugars ,  a Folin-Ciocalteau index of not more than 400 ,  a tritratable acidity of not more than 10 milliequivalents / kg of total sugars ,  a sulphur dioxide content of not more than 25 mg / kg of total sugar ,  a sulphate content of not more than 2 milliequivalents / kg of total sugars ,  a chloride content of not more than 1 milliequivalent / kg of total sugars ,  a phosphate content of not more than 1 milliequivalent / kg of total sugars ,  a total cation content of not more than 8 milliequivalent / kg of total sugars ,  a conductivity at 25 °Brix and 20 °C of not more than 50 Ã ¼S / crn ,  a hydroxymethylfurfural content of not more than 25 mg / kg of total sugars , HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( c ) of Regulation (EEC ) No 339 / 79 ( 4 ), amended by Regulation (EEC ) No 3083 / 82 ( 5 ), shall be replaced by the following : '( c ) Rectified concentrated grape must , the liquid uncaramelized product which :  is obtained by partial dehydration of grape must carried out by any authorized method other than direct heat in such a way that the figure indicated by a refractometer ( used in accordance with the method prescribed in Annex III to Regulation (EEC ) No 5 1 6 / 77 ) at a temperature of 20 °C is not less than 70,5 % : is derived exclusively from wine grape varieties permitted in the third country or origin , ( ») OJ No L 54 , 5 . 3 . 1979 , p. 1 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 206 , 14 . 8 . 1981 , p. 11 . ( 4 ) OJ No L 54 , 5 . 3 . 1979 , p . 57 . ( s ) OJ No L 326 , 23 . 11 . 1982 , p . 4 . is obtained from wine grape must having at least the minimum natural alcoholic strength by volume laid down for the third country of origin No L 320 / 8 Official Journal of the European Communities 29 . 11 . 85 for the production of wine intended for direct human consumption . An actual alcoholic strength of the concentrated rectified grape must of not more than 1 % vol shall be permissible .'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable . Done at Brussels , 18 November 1985 . For the Council The President M. FISCHBACH